Citation Nr: 0936784	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  99-01 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic 
pulmonary/respiratory   disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
October 1965, and from August 1991 to February 1992, to 
include service in Southwest Asia from August 1991 to 
December 1991.  He also served for approximately 26 years 
with the United States Army Reserves (USAR).  

This appeal to the  Board of Veterans' Appeals (Board) arose  
from a June 1998 decision.  The Veteran filed a notice of 
disagreement (NOD) in July 1998 and the RO issued a statement 
of the case (SOC) in August 1998.  The Veteran perfected his 
appeal in January 1999.  The RO issued a supplemental SOC 
(SSOC) in January 1999; a second SSOC was issued in February 
1999.

Hearings on appeal were held before RO personnel in September 
1998 and before the undersigned Veterans Law Judge in July 
2001.  Transcripts of both hearings are of record.  

In November 2001, the Board remanded the Veteran's claims to 
the RO for additional action.  Following completion of the 
requested action, the RO granted service connection for 
irritable bowel syndrome, and continued the denial of the 
remainder of the Veteran's claims (as reflected in a December 
2002 SSOC, as well as SSOCs issued in October 2004 and March 
2005).  In the November 2001 remand, the Board characterized 
the claims as requests to reopen claims for service 
connection for myositis of the neck; obesity/pluriglandular 
syndrome; depression and organic brain syndrome; a pulmonary 
respiratory disorder; adhesive capsulitis of the shoulders; 
nosebleeds; abnormal body temperature; fatigue; skin sores; 
bleeding gums; disabilities of the hips, elbows, and knees; a 
gastrointestinal disorder; and lightheadedness and dizziness.  
Additional claims for service connection for sore neck, 
weight gain, memory loss, shortness of breath, pain in both 
shoulders, nosebleeds, abnormal body temperature, fatigue, 
skin sores, bleeding gums, joint pains in the hips, elbows 
and knees; stomach cramps and diarrhea; and lightheadedness 
and dizziness, all claimed as chronic disability due to 
undiagnosed illness were also addressed in the remand.  

In an October 2004 decision, the RO granted service 
connection for irritable bowel syndrome.  An SSOC was 
furnished to the Veteran in October 2004 and March 2005.  

In a February 2007 decision, the Board denied the matters 
relating to the claims for service connection for depression 
and organic brain syndrome; obesity/pluriglandular syndrome; 
adhesive capsulitis of the shoulders; disabilities of the 
hips, elbows and knees; nosebleeds; low grade fevers; 
fatigue; skin sores, and bleeding gums.  The Board grated 
service connection for lightheadedness and dizziness, as due 
to undiagnosed illness, but denied service connection for the 
other disorders for which the Veteran was claiming service 
connection due to undiagnosed illness.  The Board also 
reopened the claims for service connection for a 
gastrointestinal disorder and a pulmonary/respiratory 
disorder, and remanded the claims for service connection for 
these disabilities, on the merits, to the RO, via the Appeals 
Management Center (AMC) in Washington, DC.  

In February 2009, the Seattle Resource Center granted service 
connection for gastroesophageal reflux disease (resolving the 
appeal as to this disability), but continued the denial of 
the claim involving pulmonary/respiratory disability (as 
reflected in a February 2009 SSOC).  Thereafter, the 
remaining claim on appeal was returned to the Board for 
further appellate consideration.

FINDINGS OF FACT


1.	All notification and development action needed to fairly 
adjudicate the remaining claim on appeal has been 
accomplished.

2.	During service, the Veteran was hospitalized in February 
1965 for streptococcal pneumonia, with chest X-ray studies 
showing pleurisy with effusion and pneumonia; a subsequent 
test was positive for tuberculosis and the Veteran underwent 
anti-tuberculosis therapy, but there was no diagnosis of 
active tuberculosis.  

3.	 X-ray studies prior and subsequent to active service in 
1991 and 1992 show elevation of the right hemidiaphragm, with 
a blunt posterior costophrenic angle, but no active disease. 

4.	Asbestosis has not been clinically confirmed in the 
record.  

5.	Chronic obstructive pulmonary disease (COPD) was not 
manifested during service or for several years thereafter, 
and there is no competent medical evidence establishing that 
the Veteran's COPD is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a chronic 
pulmonary/respiratory disability are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO)..  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In this appeal, December 2001, May 2003, June 2007, October 
2007, and April 2008 post-rating letters provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and the need for the Veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
Specifically as regards the Dingess/Hartman notice 
requirements, the June 2007, October 2007 and April 2008 
post-rating letters included notice to the Veteran as to VA's  
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts these determinations.  

After issuance of the aforementioned notice,  and opportunity 
for the Veteran to respond, SSOC February 2009 SSOC reflect 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service treatment records, post-service private and VA 
medical records, as well as reports of VA examinations.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's RO and Board hearings, as well as 
various written statements provided by the Veteran and by his 
representative, on his behalf.  No further RO action prior to 
appellant consideration of the claim is required.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran is claiming service connection for 
a chronic pulmonary/respiratory disability (most recently 
diagnosed on October 2008 examination, as chronic obstructive 
pulmonary disease (COPD)).  After careful review of the 
entire record, however, the Board finds that the evidence 
does not support an award of  service connection for COPD or 
any other chronic pulmonary/respiratory disability.

Service treatment records show that the Veteran was 
hospitalized in February 1965 for pleurisy with effusion and 
pneumonia affecting the right side.  It was determined in 
June 1965 that he had streptococcal pneumonia, but subsequent 
to his discharge from the hospital, in July 1965, a positive 
test for tuberculosis was received and the Veteran was placed 
on anti-tuberculosis therapy for 18 months.  

On quadrennial examination for reserve duty,  in April 1987, 
the examiner noted that the Veteran had been diagnosed with 
pneumonia in 1965, with a positive PPD test for tuberculosis.  
He had been placed on INH therapy for one year, and 
eventually determined that he had not had tuberculosis.  A 
chest X-ray study at that time was interpreted as negative.  
No further evidence of active lung disease was documented in 
the treatment records and a chest X-ray study in June 1991, 
prior to his second period of active duty, was  noted to 
reflect elevation of the right hemidiaphragm, with a blunt 
posterior costophrenic angle, as noted previously on a study 
in 1987.  The impression at that time was no active disease, 
unchanged.  A study conducted in April 1995, several years 
subsequent to the Veteran's second period of service, 
revealed chronic scarring of the right lung base, with mild 
elevation of the right hemidiaphragm, findings unchanged from 
the prior examination in June 1991.  

The report of an April 2002  VA examination reflects the 
Veteran's complaints of shortness of breath on exertion since 
duty in the Persian Gulf.  According to the Veteran, the 
degree of shortness of breath varied, but on average he 
experienced it upon ambulation in excess of one block, while 
walking on a level surface.  He slept on one or two pillows, 
without paroxysmal nocturnal dyspnea or orthopnea.  He denied 
chronic cough, asthmatic wheezing, or hemoptysis.  The 
Veteran did experience intermittent right anterolateral and 
posterior pleuritic chest pain.  Examination showed no 
abnormal findings.  The diagnosis was history of exertional 
dyspnea, probably due to obesity, with past history of 
pulmonary tuberculosis, resolved.  A chest X-ray study 
conducted in connection with the examination showed 
cardiomegaly, mild COPD, and infiltrate right infra-hilar 
region, with mild effusion.  

Records of private treatment, dated from August to November 
2002, show that the Veteran was evaluated for asbestosis.  In 
the November 2002 report, it was noted that the Veteran had 
been notified that he had evidence of asbestosis on chest X-
ray studies.  At that time, the Veteran gave a history of 
having been exposed to asbestos his entire life, starting in 
grade 5 when he used to be an operator of a boiler in his 
school, and continuing through work at a potato chip factory 
and in the military.  He also stated that he had been 
involved in the clean up after the Gulf War.  The pertinent 
assessments were pleural thickening and calcifications 
secondary to exposure to asbestos, with minimal interstitial 
lung disease in the bases on CT study; and chronic dyspnea on 
exertion, rule out secondary to COPD, with a notation of the 
Veteran's long history of tobacco abuse.  

The report of a July 2003 VA examination reflects the 
Veteran's complaints of dyspnea on exertion, with a diagnosis 
of COPD that the examiner dated from 2002.  The complaints of 
shortness of breath and lung pain were considered to be 
likely related to the COPD.  The Veteran was afforded a 
subsequent examination by VA in June 2004.  The report of 
that evaluation shows that the Veteran had a history of 
asbestosis exposure that was documented by his private 
pulmonologist.  The Veteran's history of cigarette smoking, 
from 1960 to 1992, and complaints of dyspnea on exertion at 
two blocks.  Pulmonary function testing was consistent with 
decreased air exchange, bilaterally, and a CT scan in May 
2002 showed pleural thickening and pleural calcification with 
extra-pleural deposits in the right posterior lung region and 
some parenchymal scarring producing elevation of the right 
hemidiaphram.  The assessment was asbestos exposure with 
minimal interstitial disease. 

On follow-up testing, it was indicated that the Veteran had a 
history of COPD as well as asbestosis.  He reported that his 
asbestos exposure had occurred throughout his lifetime, with 
the first exposure being in the fifth or sixth grade when he 
was a student monitor for the boiler room, continuing to 
working in a factory where there was asbestos on the conveyor 
belts, and living in Army barracks that were now considered 
to be condemned due to asbestos contamination.  He had 
additional asbestos exposure because he worked next to the 
motor pool where brake maintenance was being performed.  
Light flakes of asbestos floated around the building, by his 
history.  Pulmonary function tests conducted in April 2004 
were consistent with moderate obstructive ventilatory 
impairment.  

On examination, the lungs were clear to auscultation, 
anteriorly and posteriorly.  There were no rales, rhonchi or 
wheezes.  The pertinent diagnosis was shortness of breath 
secondary to asbestos exposure.  It was considered at least 
as likely as not that the Veteran's asbestos exposure in the 
military had contributed equally to his developing asbestosis 
as no one could say specifically which exposure caused him 
any problem.  The examiner elaborated that it was unclear 
which of the asbestos exposures, prior, during or subsequent 
to service, had been the cause of the Veteran's asbestosis, 
but that the military exposure, among the other exposures, 
had resulted in asbestosis as it only takes a minimal 
exposure.  

As noted in the Board's February 2007 remand, the medical 
opinion provided in June 2004 lacked specificity concerning 
the Veteran's in-service asbestos exposure and did not 
clearly explain the basis of the opinion, including a failure 
to address whether the Veteran actually exhibited 
radiographic changes indicative of asbestos exposure such as 
interstitial pulmonary fibrosis, pleural effusions and 
fibrosis, pleural plaques and mesotheliomas of pleura and 
peritoneum.  

As such, the Veteran was scheduled for an additional VA 
examination that was conducted in October 2008.  The 
diagnoses were COPD, status post anti-tuberculosis therapy 
for pulmonary tuberculosis with transient right pleural 
effusion with status post right thoracentresis on two 
occasions, and no active pulmonary tuberculosis at present.  
In a February 2009 addendum to the examination report, the 
examiner stated that he had again reviewed the Veteran's 
claims file, and noted that the Veteran currently had COPD.  
The pulmonary function testing revealed moderate airflow 
obstruction with partial reversibility after bronchodilators.  
Chest X-ray studies revealed chronic densities in the right 
lung base and elevation on the right hemidiaphagh.  There was 
no current clinical evidence of asbestosis.  In this 
examiner's opinion, the Veteran's current pulmonary condition 
was less likely to be related to asbestos exposure ( although  
the Veteran should be considered to be at a higher than 
average risk for developing asbestosis due to prior 
exposure).  

As the above-cited evidence reflects that the Veteran has had 
several respiratory disabilities diagnosed over the years, 
including pneumonia and possible pulmonary tuberculosis in 
1965, asbestosis, and COPD years later.   Service treatment 
records reflect only pneumonia during service in 1965.  While 
it was considered possible that the Veteran may have had 
pulmonary tuberculosis as well, this was never clinically 
confirmed and active pulmonary tuberculosis was never 
demonstrated.  There is no competent evidence indicating that  
the Veteran ever has exhibited chronic residuals of the 
pneumonia demonstrated in 1965 and there is no current 
evidence that the Veteran has chronic residuals of pneumonia 
or pulmonary tuberculosis.  

During the Veteran's second period of active duty there was 
no demonstration of a chronic respiratory disorder.  However,  
in 2002, the Veteran was found to have evidence of asbestosis 
that could be related to a history of asbestos exposure, some 
of which was said to occur during service.  Significantly, on 
examination in 2004, a VA examiner indicated that it was as 
likely as not that the Veteran had asbestosis that was 
related, in part, to military service.  This medical opinion 
is not considered to be sufficient to establish service 
connection, based, as noted, on some unsubstantiated medical 
history, without specificity concerning the Veteran's in-
service asbestos exposure or a clear explanation of the basis 
of the opinion.  Therefore, the Veteran underwent another 
examination to verify the current diagnosis, including 
whether or not he had asbestosis that was due to service.  
That examiner concluded  that the Veteran's current diagnosis 
was COPD and that there was no current demonstration of 
asbestosis.  There is no medical opinion of record that the 
COPD, which was first manifested years many after service, is 
related thereto.  

The Board accepts as probative the opinion of the February 
2009 VA examiner, based as it was upon examination of the 
Veteran and consideration of the Veteran's own medical 
history and medical literature, and supported by stated 
rationale.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Therefore, it is determined that the Veteran does not 
currently manifest asbestosis that may be related to service.  
Moreover, there is no medical opinion that the COPD is 
related to service.  In short, competent, persuasive evidence 
simply does not establish a nexus between chronic 
pulmonary/respiratory disability and service.

In addition to the medical evidence, the Board has considered 
the Veteran's oral and written statements, as well as those 
offered by his representative on his behalf; however, none of 
these assertions provide a basis for allowance of the claim.  
As indicated above, the claim on appeal turns on the question 
of whether there exists a  medical relationship between 
current disability and service.  The Board points out that 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  To whatever extent these 
statements are being offered on the medical nexus question, 
as laymen without the appropriate medical training and 
expertise, neither the Veteran nor his representative is 
competent to render a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, the lay assertions in this regard have no 
probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for a chronic 
pulmonary/respiratory disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine. However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a chronic pulmonary/respiratory 
disability is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


